DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In an after final proposed amendment under AFCP 2.0 (filed on 7/14/2022, which is hereby entered) Claims 1, 5-23 are pending. Claim 1 is currently amended. The amendments to the claims along with the replacement figures have overcome the drawing objections, and the drawings submitted on 7/14/2022 are hereby entered. The amendments/cancellation of/to the claims have overcome (or made moot) the rejections to Claims 1, 4-15, 17-21 under 35 U.S.C. 103 as being unpatentable over Alfery (US 2297854) in view of Kramer (US 2969088); Claims 3 under 35 U.S.C. 103 as being unpatentable over Alfery in view of Kramer and further in view of Thornbery (US 2229826); Claims 16, 22, 23  under 35 U.S.C. 103 as being unpatentable over Alfery in view of Kramer, and further in view of Shah (US 5785511); and accordingly the rejections are withdrawn.   
Allowable Subject Matter
Claims 1, 5-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “said dividing wall is afforded in a single body without solutions of continuity with the box-shaped body or with a central insert of the box-shaped body that occupies the volume interposed between the first magnet, so as to isolate the first magnet from the inner volume (V), and wherein no mechanical movable element penetrates the dividing wall” in combination with the other limitations set forth in the independent claim, where it is noted that it would not have been obvious to provide the above claimed dividing wall as configured in the claim along with the other limitations of the claim, especially without improper hindsight construction of the same, and given applicant’s persuasive arguments on page 9 – 11 of the response filed on 7/14/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753